DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6-8, 16-17, and 21-24, is/are rejected under 35 U.S.C. 103 as unpatentable over KIM et al (KIM et al: US 20200236580) in view LIU (US 2020/0120534)
Regarding claim 1, 16,  KIM et al (KIM et al: US 20200236580) discloses a method for transmitting data, comprising:
receiving, by a terminal device, indication information sent by a network device (KIM: Fig. 16, Fig. 18, ¶204, ¶263, receiving BSR configuration information);  determining, by a terminal device, a reporting format of a buffer status report (BSR) of one Logical Channel Group (LCG) according to the indication information when the terminal device has only the one LCG with data to be transmitted, wherein the reporting format is a first format or a second format, and the first format is different from the second format (KIM: Fig. 16, Fig. 18, ¶224-225, ¶235, a long or short BSR format is determined by the UE to be transmitted to the base station for one LCG; the long BSR format is different from the short BSR ); and
reporting, by the terminal device, the BSR of the one LCG according to the reporting format of the BSR of the one LCG; wherein the indication information comprises a threshold value, the method further comprising: causing the terminal device to report the BSR of the one LCG in the first format when a data amount of the data to be transmitted of the one LCG is less than or equal to the threshold value, or in the second format when a data amount of the data to be transmitted in the one LCG is greater than the threshold value (KIM: ¶235-236, a long or short BSR is transmitted by the terminal device; ¶236, the UE determines the format of the BSR based on the amount of data in the one LCG; KIM: ¶225, when the amount of the data exceeds a threshold level, the terminal reports in the second format and if the amount is at or below threshold, the format is selected to be the first format (short)); or causing the terminal device to report the BSR of the one LCG in the first format or the second format, depending on whether a service type that corresponds to the one LCG is the first service type or not.
KIM remains silent regarding the indication comprising the threshold value. 
However, LIU (US 2020/0120534) discloses the indication comprising the threshold value (LIU: ¶152-153, threshold may be specifically configured by the base station via a configuration information).
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of LIU as it provides a way to minimize threshold calculation at the UE and improve battery consumption by reducing processing at the UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of LIU in order to improve energy consumption at a wireless device. 

Regarding claim 2, 17, KIM modified by LIU discloses method of claim 1, wherein determining the reporting format of the BSR of the one LCG comprises:
determining, by the terminal device, the BSR of the one LCG according to a data amount of the one LCG or and/or a service type corresponding to the one LCG or both (KIM: ¶236, the UE determines the format of the BSR based on the amount of data in the one LCG). 
Regarding claim 6, 21, KIM discloses method of claim 1, wherein the number of BSRs that can be carried in the first format is different from that can be carried in the second format (KIM: ¶238, ¶201, and Fig. 16, more than one BSRs are transmitted in the long BSR i.e. BSR for more than one LCG instead of just one BSR for one LCG in the short BSR format).
Regarding claim 7, 22, KIM discloses method of claim 1, wherein method of claim 6, wherein the first format is a format reserved for reporting a report that includes only the BSR of the one LCG, and the second format is a format reserved for reporting a report that includes a BSR comprising at least the BSR of the one LCG (KIM: ¶238, ¶201, and Fig. 16, more than one BSRs are transmitted in the long BSR i.e. BSR for more than one LCG instead of just one BSR for one LCG in the short BSR format).
Regarding claim 8, 23, KIM modified by LIU discloses method of claim 3, further comprising:
receiving, by the terminal device, a Radio Resource Control (RRC) signaling that comprises the indication information (KIM: Fig. 15, ¶204, the BSR format specific to the LCG is indicated in the RRC configuration information).
Regarding claim 24, KIM et al (KIM et al: US 20200236580) discloses network device, comprising:
a processor, configured to generate indication information, wherein the indication information is configured for a terminal device to determine a reporting format of a buffer status report (BSR) of one Logical Channel Group (LCG) when the terminal device has only the one LCG with data to be transmitted, the reporting format is a first format or a KIM: Fig. 15, Fig. 13, ¶204, ¶216, the indication is generated and transmitted to the UE from the base sation in the RRC message that indicates to the terminal to determine a reporting format of the BSR of the one LCG when the terminal has data to be transmitted on only one LCG); and
a transceiver, configured to send the indication information to the terminal device (KIM: Fig. 13, the RRC message is transmitted);
wherein the indication information comprises a threshold value, causing the terminal device to report the BSR of the one LCG in the first format when a data amount of the data to be transmitted of the one LCG is less than or equal to the threshold value, or in the second format when a data amount of the data to be transmitted in the one LCG is greater than the threshold value; or wherein the indication information comprises a first service type, causing the terminal device to report the BSR of the one LCG in the first format or the second format, depending on whether a service type that corresponds to the one LCG is the first service type or not (KIM: ¶235-236, a long or short BSR is transmitted by the terminal device; ¶236, the UE determines the format of the BSR based on the amount of data in the one LCG; KIM: ¶225, when the amount of the data exceeds a threshold level, the terminal reports in the second format and if the amount is at or below threshold, the format is selected to be the first format (short)). 
KIM remains silent regarding the indication comprising the threshold value. 
LIU: ¶152-153, threshold may be specifically configured by the basestation via a configuration information).
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of LIU as it provides a way to minimize threshold calculation at the UE and improve battery consumption by reducing processing at the UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of LIU in order to improve energy consumption at a wireless device. 
Regarding claim 25, KIM et al (KIM et al: US 20200236580) modified by LIU discloses network device of claim 24, wherein the indication information is configured for indicating indicates that the terminal device reports the BSR of one LCG according to the first format or the second format when the terminal device has only the one LCG with data to be transmitted (KIM: ¶215-216, the report is either a long or short formatted BSR when the terminal only has the one LCG with the data to be transmitted).

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    768
    678
    media_image1.png
    Greyscale

”
	Examiner respectfully disagrees with the arguments above. Applicants take a position that KIM does not disclose “…causing the terminal device to report the BSR of the one LCG in the first format or the second format, depending on whether a service 
Secondly, Applicants take a position that the “comparison” is not performed by the invention of KIM. Examiner respectfully disagrees with this argument. Examiner submits that ¶275 expressly discloses such a comparison.
[0275] When a regular BSR or a periodic BSR is triggered to be transmitted (S1830), if there is no data to be reported in the buffer or if the quantity of packets existing only in one LCG among configured LCGs for the UE 1600 is less than or equal to a predetermined threshold value (Yes in S1840), the UE 1600 generates and transmits a BSR in the short BSR format to the base station 1650 (S1851). When there are data to be reported in a plurality of LCGs among the configured LCGs for the UE 1600, there is no data to be reported, or the quantity of packets existing only in one LCG is greater than the predetermined threshold value (No in S1840), the UE 1600 generates and transmits a BSR in the long BSR format to the base station 1650 (S1852). Accordingly, the UE 1600 is allocated an uplink resource from the base station 1650 and transmits uplink data via the resource (S1860).


	A person of ordinary skill in the art would reasonably interpret this above teachings as “…causing the terminal device to report the BSR of the one LCG in the first format when a data amount of the data to be transmitted of the one LCG is less than or equal to the threshold value or in the second format when a data amount of the data to be transmitted in the one LCG is greater than the threshold value…”
	All arguments are based on the arguments above and are, therefore, fully addressed as above. 



	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461